Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to
 www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of U.S. Patent No. 11025560. Although the claims at issue are not identical, they are not patentably distinct from each other because the Claims 1-20 of U.S. Patent No. 11025560 describe all the limitations of Claims 1-20 of the instant application, thus Claims 1-20 of U.S. Patent No. 11025560 anticipate the claims 1-20 of the instant application.






Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1, 2 and 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Boneh et al. (US PG PUB 20040015725), hereinafter "Boneh", in views of Sheehan et al. (US PG PUB 20090222665), hereinafter "Sheehan", further in views of Sheehan et al. (US PG PUB 20090235343), hereinafter "Sheehan2".
Regarding Claim 1, Boneh discloses:
A computer-implemented method comprising: 
receiving a request from a client device to establish a computing session for a first resource (i.e. in step 1202 proxy may receive a request from Browser [i.e. a client] to establish a secure session [i.e. a computing session], wherein the session is requested to obtain data [i.e. first resource] which may have been stored in the cache of the proxy [i.e. resource provider of the first resource]) (Fig. 6, 1202, 1210, 1212 & 1218 – Fig. 11, ¶ 0031 and ¶ 0055) ; and 
generating a session key for accessing a second resource provided by a resource provider different than that of one for the first resource (i.e. a session key known to the server and proxy may be generated for accessing server response [i.e. a second resource provided by a resource provider different than that of one for the first resource] intended for the web browse; the second resource is provided by the server [i.e. a resource provider] which is from the proxy which provided the data / first resource from its cache) (1302 – Fig. 12 and ¶ 0056).
However, Boneh does not explicitly disclose:
issuing instruction to a host of the first resource, the instruction including a mapping of the session key to a session identifier and to establish another computing session to host the second resource.
On the other hand, in the same field of endeavor, Sheehan teaches:
issuing instruction to a host of the first resource, the instruction including a mapping of the session key to a session identifier and to establish another computing session to host the second resource (i.e. instructions may be issued to Non-Interactive Entity 18 [i.e. a host of the first resource]; the instructions cause a mapping of the session key to a session identifier 19a & 19b, and a session is established to host requested resource [i.e. the second resource] provided by resource server [i.e. a resource provider different than that of one for the first resource]) (Fig. 3, 19a & 19b – Fig. 5 and ¶ 0055 - 0056).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention was made to modify the method/system of Boneh to include the feature for issuing instruction to a host of the first resource, the instruction including a mapping of the session key to a session identifier and to establish another computing session to host the second resource as taught by Sheehan in order to maintain a secure connection with the resource provider (¶ 0056).
However, the combination of Boneh and Sheehan does not explicitly disclose:
providing the instruction to the client device to establish the another computing session for the second resource based on the mapping of the session key to the session identifier.
On the other hand, in the same field of endeavor, Sheehan2 teaches:
providing the instruction to the client device to establish the another computing session for the second resource based on the mapping of the session key to the session identifier (i.e. Upon receiving the requested resources [i.e. the second resource] from the backend resource server 18 [i.e. a resource provider different than that of one for the first resource], the resource server application 16 may provide resource attributes /new session key 38 [i.e. instruction] (e.g., XZKXVG . . . 6, Entry1,Entry3) [i.e. based on the mapping of the session key to the session identifier ] to Requestor 1[i.e. the client device] to generate a new session [i.e. the another computing session] for the requested resources [i.e. the second resource]) (322 – Fig. 3, Fig. 4 and ¶ 0050 - 0059).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention was made to modify the method/system of Boneh and Sheehan to include the feature for issuing instruction to a host of the first resource, the instruction including a mapping of the session key to a session identifier and to establish another computing session to host the second resource as taught by Sheehan2 in order to provide the requested resources to the client base on the session key with a specific lifetime (Fig. 3 and ¶ 0047).



Regarding Claim 2, Boneh, Sheehan and Sheehan2 disclose, in particular Sheehan2 teaches:
wherein the session key is a cryptographically- secure random number (i.e. logic 16a will generate a session key (e.g., "J73J3V . . . W") which may comprise a randomly generated sequence of characters) (¶ 0048).
The prior art used in the rejection of the current claim is combined using the same motivations as was applied in claim 1.

Regarding Claim 7, Boneh discloses:
A system comprising: a memory; and one or more processors in communication with the memory (i.e. system 350 comprising CPU and memory) (Fig. 4, Fig. 5, ¶ 0027 and ¶ 0030) and configured to
receive a request from a client device to establish a computing session for a first resource (i.e. in step 1202 proxy may receive a request from Browser [i.e. a client] to establish a secure session [i.e. a computing session], wherein the session is requested to obtain data [i.e. first resource] which may have been stored in the cache of the proxy [i.e. resource provider of the first resource]) (Fig. 6, 1202, 1210, 1212 & 1218 – Fig. 11, ¶ 0031 and ¶ 0055) ; and 
generate a session key for accessing a second resource provided by a resource provider different than that of one for the first resource (i.e. a session key known to the server and proxy may be generated for accessing server response [i.e. a second resource provided by a resource provider different than that of one for the first resource] intended for the web browse; the second resource is provided by the server [i.e. a resource provider] which is from the proxy which provided the data / first resource from its cache) (1302 – Fig. 12 and ¶ 0056).
However, Boneh does not explicitly disclose:
issue instruction to a host of the first resource, the instruction including a mapping of the session key to a session identifier and to establish another computing session to host the second resource.
On the other hand, in the same field of endeavor, Sheehan teaches:
issue instruction to a host of the first resource, the instruction including a mapping of the session key to a session identifier and to establish another computing session to host the second resource (i.e. instructions may be issued to Non-Interactive Entity 18 [i.e. a host of the first resource]; the instructions cause a mapping of the session key to a session identifier 19a & 19b, and a session is established to host requested resource [i.e. the second resource] provided by resource server [i.e. a resource provider different than that of one for the first resource]) (Fig. 3, 19a & 19b – Fig. 5 and ¶ 0055 - 0056).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention was made to modify the method/system of Boneh to include the feature for issuing instruction to a host of the first resource, the instruction including a mapping of the session key to a session identifier and to establish another computing session to host the second resource as taught by Sheehan in order to maintain a secure connection with the resource provider (¶ 0056).
However, the combination of Boneh and Sheehan does not explicitly disclose:
provide the instruction to the client device to establish the another computing session for the second resource based on the mapping of the session key to the session identifier.
On the other hand, in the same field of endeavor, Sheehan2 teaches:
provide the instruction to the client device to establish the another computing session for the second resource based on the mapping of the session key to the session identifier (i.e. Upon receiving the requested resources [i.e. the second resource] from the backend resource server 18 [i.e. a resource provider different than that of one for the first resource], the resource server application 16 may provide resource attributes /new session key 38 [i.e. instruction] (e.g., XZKXVG . . . 6, Entry1,Entry3) [i.e. based on the mapping of the session key to the session identifier ] to Requestor 1[i.e. the client device] to generate a new session [i.e. the another computing session] for the requested resources [i.e. the second resource]) (322 – Fig. 3, Fig. 4 and ¶ 0050 - 0059).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention was made to modify the method/system of Boneh and Sheehan to include the feature for issuing instruction to a host of the first resource, the instruction including a mapping of the session key to a session identifier and to establish another computing session to host the second resource as taught by Sheehan2 in order to provide the requested resources to the client base on the session key with a specific lifetime (Fig. 3 and ¶ 0047).



Allowable Subject Matter
Claims 12-20 would be allowable if the applicant overcome the double patenting rejection described above by filing a terminal disclaimer disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of U.S. Patent No. 11025560.
Claims 3-6 and 8-11 would be allowable if (i) overcoming the double patenting rejection described above by filing a terminal disclaimer disclaiming the terminal portion of any patent granted on this application which would extended beyond the expiration date of U.S. Patent No. 11025560 (ii) rewritten in independent form including all of the limitations of the base claim and any intervening claims.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SOE MIN HLAING whose telephone number is (303)297-4282. The examiner can normally be reached Monday-Friday 9AM - 5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christopher Parry can be reached on 571-272-8328. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Soe Hlaing/Primary Examiner, Art Unit 2451